Detailed Action
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Action is in reply to the Application filed on 08/02/2019. 
Claims 1-20 are currently pending and have been examined.

Information Disclosure Statements
The Information Disclosure Statement filed 08/22/2019 been received, and has been fully considered.
The Information Disclosure Statement filed 03/01/2021 been received, and has been fully considered.
The Information Disclosure Statement filed 05/19/2021 been received, and has been fully considered.

Claim Objections
Claims 7 and 13 are objected to because of the following informalities:  “the sales facilitation” in the final step lacks antecedent basis.  Appropriate correction is required.

Claim Rejection - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	
First, it is determined whether the claims are directed to a statutory category of invention. In the instant case, , claims 1-6 are directed to a process, claims 7-12 are directed to a machine, and claims 13-20 are directed to 
The claims are then analyzed to determine whether the claims are directed to a judicial exception. In determining whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), as well as analyzed to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of the judicial exception (Prong Two of Step 2A). 
Claims 1, 7, and 13 recite at least the following limitations that are believed to recite an abstract idea:
identifying a plurality of assets within a complex asset environment; 
collecting information regarding the plurality of assets within the complex asset environment, the information regarding each of the plurality of assets comprising information from a plurality of data sources; 
performing an asset adoption recommendation operation, the asset adoption recommendation operation recommending an asset according to an adoption segment of a prospective customer; and, 
performing a sales facilitation operation based upon the adoption segment of the prospective customer.

The above limitations recite the concept of sales prediction and support. These limitations, under their broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial interactions, e.g. sales activities/behaviors, and managing personal behavior or relationships or interactions between people, e.g., following rules or instructions. Accordingly, under Prong One of Step 2A, claims 1, 7, and 13 recite an abstract idea (Step 2A, Prong One: YES).
           Prong Two of Step 2A is the next step in the eligibility analyses and looks at whether the abstract idea is integrated into a practical application. This requires an additional element or combination of additional elements in the claims to apply, rely on, or user the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.
	In this instance, the claims recite the additional elements of:
The method being computer implemented
a processor
 a data bus coupled to the processor
a non-transitory, computer-readable storage medium embodying computer program code
However, these elements do not amount to an improvement in the functioning of a computer or any other technology or technical field; apply the judicial exception with, or by use of, a particular machine; or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort to monopolize the exception.
In addition, the recitations are recited at a high level of generality and also do not amount to an improvement in the functioning of a computer or any other technology or technical field; apply the judicial exception with, or by use of, a particular machine; or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort to monopolize the exception.
 
The dependent claims also fail to recite elements which amount to an improvement in the functioning of a computer or any other technology or technical field; apply the judicial exception with, or by use of, a particular machine; or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort to monopolize the exception. For example, claims 2-6, 8-12, 14-18, and 20 are directed to the abstract idea itself and do not amount to an integration according to any one of the considerations above. As for 19, this claim is similar to the independent claims except that it recites the further additional elements of a server system at a remote location. These additional elements are recited at a high level of generality and also do not amount to an improvement in the functioning of a computer or any other technology or technical field; apply the judicial exception with, or by use of, a particular machine; or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort to monopolize the exception. Therefore the dependent claims do not create an integration for the same reasons.

In Step 2A, several additional elements were identified as additional limitations:
The method being computer implemented
a processor
 a data bus coupled to the processor
a non-transitory, computer-readable storage medium embodying computer program code
These additional limitations, including the limitations in the dependent claims, do not amount to an inventive concept because they were already analyzed under Step 2A and did not amount to a practical application of the abstract idea. 
Furthermore, it has been held that generic computing components, receiving or transmitting data over a network, performing repetitive calculations, electronic recordkeeping, storing and receiving information in memory, presenting offers, restricting public access, gathering statistics, and eliminating less restrictive pricing information are well-understood, routine, and conventional activities (see MPEP 2106.05(d)). 
In addition, courts have held computer-implemented processes not to be significantly more than the abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such that an idea that could be done by a human analog (i.e., by hand or merely thinking) (see MPEP 2106.05(d)). 
In this instance, the additional limitations recited above are at least one of well-understood, routine, and conventional according to the list in MPEP 2106.05(d) or merely generic computer functions merely used to implement an abstract idea, such that an idea that could be done by a human analog.
Therefore, the claims lack one or more limitations which amount to an inventive concept in the claims.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejection – 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 7, 13, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Turney et al (US 20180341255 A1), hereinafter Turney.
	
Regarding Claim 13, Turney discloses a non-transitory, computer-readable storage medium embodying computer 2program code (Turney: “The present disclosure contemplates methods, systems and program products on any machine-readable media for accomplishing various operations. … the present disclosure include program products comprising machine - readable media for carrying or having machine - executable instructions or data structures stored thereon . … such machine - readable media can comprise … any other medium which can be used to carry or store desired program code in the form of machine - executable instructions or data structures and which can be accessed by a general purpose or special purpose computer or other machine with a processor.” [0255]), the computer program code comprising computer executable instructions 3configured for:
4identifying a plurality of assets within a complex asset environment (Turney: “equipment discovery is accomplished using active node tables, which provide status information for devices connected to each communications bus. For example, each communications bus can be monitored for new devices by monitoring the Examiner points to [0039] of Applicant’s specification, which states that “a complex asset environment broadly refers to a collection of interrelated assets implemented to work in combination with one another for a particular purpose” With reference to the Figures of Turney, particularly Figures 5-6, it is recognized that the various equipment (assets) are interconnected for the purpose of building management activities.);  
5collecting information regarding the plurality of assets within the complex asset 6environment, the information regarding each of the plurality of assets comprising information from a plurality of data sources (Turney: “Control panel 710 can be configured to collect monitored variables and equipment status information from connected equipment 610 and provide the collected data to BMS 606.” [0107] – “AHU controller 330 may provide BMS controller 366 with temperature measurements from temperature sensors 362-364, equipment on/off states, equipment operating capacities, and/or any other information that can be used by BMS controller 366” [0070] – “BMS 606 may be configured to monitor the operation and performance of connected equipment 610. BMS 606 may receive monitored variables from connected equipment 610. Monitored variables can include any measured or calculated values indicating the performance of connected equipment 610 and/or the components thereof. For example, monitored variables can include one or more measured or calculated temperatures, pressures, flow rates, valve positions, resource consumptions …, or any other variables that provide information about how the corresponding system, device, or process is performing.” [0125]);



performing an asset adoption recommendation operation, the asset adoption 9recommendation operation recommending an asset according to an adoption segment of a prospective customer (Turney: “the equipment purchase and maintenance recommendations generated by MPM system 602 are predictive recommendations based on the actual operating conditions and actual performance of connected equipment 610 . The optimization performed by MPM system 602 weighs the cost of performing maintenance and the cost of purchasing new equipment against the decrease in operating cost resulting from such maintenance or purchase decisions in order to determine the optimal maintenance strategy that minimizes the total combined cost J. In this way, the equipment purchase and maintenance recommendations generated by MPM system 602 may be specific to each group of The type/group of equipment that the customer would be replacing is interpreted to be an adoption segment, with the recommendation being based on optimization which considers factors “specific to each group of connected equipment”.); and,  
11performing a sales facilitation operation based upon the adoption segment of the 12prospective customer (Turney: “process 1000 is shown to include defining a cost Cost.sub.cap of purchasing or replacing the building equipment over the optimization period as a function of the estimated reliability” [0231] – “Service technicians 620 can use the equipment purchase and maintenance recommendations to determine when customers should be contacted to perform service or replace equipment.” [0210] – It is recognized that specifically recommending the replacement of an asset at a particular time serves to facilitate the purchasing/sale of the asset/replacement item.).

Regarding Claim 19, Turney discloses the computer-readable storage medium of claim 13, wherein: 2the computer executable instructions are deployable to a client system from a server 3system at a remote location (Turney: “Processor 808 may be configured to execute computer code or instructions stored in memory 810 or received from … a remote server” [0135] – “model predictive maintenance system 602 can be a component of a remote computing system or cloud - based computing system configured to receive and process data from one or more building management systems via network” [0109]).  

1Regarding Claim 20, Turney discloses the non-transitory, computer-readable storage medium of claim 13, wherein: 2the computer executable instructions are provided by a service provider to a user on an on-demand basis (Turney: “MPM system 602 may provide a web interface which can be accessed by service technicians 620, client devices 448, and other systems or devices. The web interface can be used to access the equipment performance 

	Regarding claim 1, the limitations of method claim are closely parallel to the limitations of article-of-manufacture claim 13, and are rejected on the same basis.
	
Regarding claim 7, the limitations of system claim are closely parallel to the limitations of article-of-manufacture claim 13 with the additional limitations of a processor and a data bus (Turney: Figs. 3, 8, [0069], [0134-0135]), and are rejected on the same basis.


Claim Rejection – 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 2-6, 8-12, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Turney, in view of Neumann et al (US 20170220648 A1), hereinafter Neumann.
Regarding claim 14, Turney teaches the non-transitory, computer-readable storage medium of claim 13, but does not specifically teach that 2the asset adoption recommendation operation further comprises: 3analyzing the information regarding each of the plurality of assets to derive 4asset adoption factors relating to a prospective customer; and 5processing asset adoption factor data to derive a plurality of customer 6adoption classes.  
However, Neumann teaches a method for managing device replacements (Neumann: Abstract), including the steps of:
3analyzing the information regarding each of the plurality of assets to derive 4asset adoption factors relating to a prospective customer; and, 5processing asset adoption factor data to derive a plurality of customer 6adoption classes (Neumann: “iterating over the history of device transitions corresponding to a set of time windows” [0071] – “the early adopters are the first users having acquired an exemplar of the current device for example the first twenty percent, or the first sixteen percent of users. Said differently, early adopters are defined with respect to a particular device model and are the first users having acquired an exemplar of that device model. Advantageously, early adopters are determined on a set of consecutive time windows. … At least one early adopter is determined by ranking early adopters according to the time they transitioned to the current device, and by selecting at least one early adopter using the current device in case the rank of the at least one early adopter is smaller than a fraction of the number of early adopters that transitioned from the current device. … a set of early adopter device transition The device transitions & associated times are recognized to be asset adoption factors, with ‘early adopters’ being a customer adoption class derived therefrom.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because the results would be predictable. Specifically, Turney would continue to teach the recommendation of asset adoption, except that now it would also teach that the recommendation involves analyzing asset information to derive asset adoption factors to derive customer adoption classes, according to the teachings of Neumann. This is a predictable result of the combination.
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because it would result in an improved ability to increase customer satisfaction through prediction of device replacements (Neumann: [0004-0005]).

Regarding claim 15, Turney/Neumann teach the non-transitory, computer-readable storage medium of claim 14, wherein: 2the asset adoption recommendation operation further comprises computing asset 3transition probability matrices to identify customer assets having a likelihood 4of being transitioned (Neumann: As detailed in [0069-0073], transition matrices are computed for users & user devices to predict future device replacements in time windows.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Neumann with Turney for the reasons identified above with respect to claim 14. 

1					 	Regarding claim 16, Turney/Neumann teach the non-transitory, computer-readable storage medium of claim 15, wherein: 2the asset adoption recommendation operation further comprises segmenting transition 3probability 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Neumann with Turney for the reasons identified above with respect to claim 14. 

Regarding claim 17, Turney/Neumann teach the non-transitory, computer-readable storage medium of claim 16, wherein: 2the segmenting transition probability matrices by the plurality of customer adoption 3classes comprises segmenting transition probability matrices by an asset 4adoption quantile (Neumann: “the early adopters are the first users having acquired an exemplar of the current device for example the first twenty percent, or the first sixteen percent of users.” [0075] –It is understood that a segment of the total population, representing a grouping of users whose adoption time classes them into a continuous 16% or 20% of the probability distribution, constitutes a quantile. ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Neumann with Turney for the reasons identified above with respect to claim 14. 

Regarding claim 18, Turney/Neumann teach the 1non-transitory, computer-readable storage medium of claim 16, wherein: 2the asset adoption recommendation operation further comprises mapping a latest 3version of an asset to customer assets with a highest likelihood of transitioning (Neumann: “In an advantageous variant, early 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Neumann with Turney for the reasons identified above with respect to claim 14. 

Regarding claims 2-4, 6, 8-10, and 12, the limitations of method claims 2-4 and 6; and the limitations of system claims 8-10 and 12, are closely parallel to the limitations of 14-16 and 18, and are rejected on the same basis.
1 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hsu et al: “Aircraft replacement scheduling: A dynamic programming approach” (NPL – attached)
Song et al (US 20070265870 A1)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS JOSEPH SULLIVAN whose telephone number is (571)272-9736.  The examiner can normally be reached on Mon - Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.J.S./Examiner, Art Unit 3684 
/MATTHEW E ZIMMERMAN/Primary Examiner, Art Unit 3684